internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-115468-99 date date taxpayer state a date date date dear we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a completed transaction specifically you requested rulings under sec_336 and sec_337 of the internal_revenue_code the information submitted for consideration is summarized below taxpayer was incorporated on date as a for-profit state a stock corporation on date which was prior to date taxpayer amended and restated its articles of incorporation under the applicable_section of the corporation law of state a to convert to not-for-profit status also on date taxpayer filed form_1023 application_for recognition of exemption under sec_501 taxpayer has not yet received an internal_revenue_service letter determining taxpayer's tax-exempt status taxpayer employs the accrual_method of accounting for both tax and financial reporting plr-115468-99 x is a state a not-for-profit institution formed on date x has qualified as a sec_501 tax-exempt_organization for income_tax purposes by being described in sec_501 conversion from a for-profit corporation to a not-for-profit corporation x owned all of the outstanding shares of taxpayer since date x is the sole member of taxpayer prior to taxpayer's taxpayer represents that the conversion of taxpayer from for-profit to not-for- profit status through amendment of its articles and bylaws on date did not cause its dissolution under state a law based solely on the facts and representations submitted and provided that the tax-exempt status of taxpayer under sec_501 becomes effective as of date the conversion of taxpayer from a taxable for-profit corporation to a tax-exempt not-for- profit corporation will not result in recognition of gain_or_loss under sec_336 and sec_337 we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings taxpayer is a tax-exempt_organization under sec_501 in particular we express no opinion on whether this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely assistant chief_counsel corporate by mark s jennings acting chief branch 2g
